DETAILED ACTION
This is the first Office action on the merits and is responsive to the originally filed papers and the preliminary amendment filed on 06/15/2020.  The preliminary amendment has been entered and considered by the examiner.  Claims 1-17 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/15/2020 and 07/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  
“153” in claim 2 should be removed.
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a signal input interface for a signal of a most recently input effective valve opening time” in claims 1-2, 6, and 14 (Figs. 1-2);

“a signal input interface for a pressure upstream of the valve after the most recently input effective valve opening time” in claims 1-2, 6, and 14 (Figs. 1-2);

“a signal input interface for a pressure difference between a pressure after a current pre-specification of the effective valve opening time downstream of the valve and a pressure after the most recently input pre-specification of the effective valve opening time downstream of the valve” in claims 1-2 and 6 (Figs. 1-2);

“a valve opening time determination device which is configured to determine an effective reference system valve opening time from the pressure difference downstream of the valve, the pressure after the most recently input pre-specification of the effective valve opening time upstream of the valve and a parameter of a reference system” in claims 1 and 6 (Figs. 1-2);

“a correction time determination device which is configured to determine a correction time from a difference between the most recently input effective valve opening time and the effective reference system valve opening time” in claim 1 (Figs. 1-2);

“an addition device which is configured to add up the correction times after a current effective valve opening time to form an added-up correction time” in claim 1 (Figs. 1-2);

“a signal output for the added-up correction time with which the current effective valve opening time is corrected” in claim 1 (Figs. 1-2);

“a signal input interface for a signal of the current effective valve opening time for the valve of the pneumatic brake system” in claim 2 (Figs. 1-2);

“a signal input interface for the pressure downstream of the valve after the most recently input effective valve opening time” in claim 2 (Figs. 1-2);

“a signal input interface for a pressure downstream of the valve after the currently input effective valve opening time” in claim 2 (Figs. 1-2);

“a storage device in which the parameter which defines the pneumatic properties of a reference system is stored” in claim 2 (Figs. 1-2);

“a storage device which stores the pressure after the most recently input prespecification of the effective valve opening time upstream of the valve;

“a storage device which stores the pressure after the most recently input prespecification of the effective valve opening time downstream of the valve” in claim 2 (Figs. 1-2); and

“a calculation device which calculates a pressure difference between the pressure downstream of the valve and the pressure after the most recently input prespecification of the effective valve opening time downstream of the valve” in claim 2 (Figs. 1-2).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
800 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

In claims 1-17, the recitation “effective valve opening time” is unclear.  It is unclear because there are too many versions describing the most recently, currently and next effective valve opening times.  The Examiner does not know whether “most recently input effective valve opening time” and “most recently input pre-specification of the effective valve opening time” are the same; or whether “current effective valve opening time”, “current pre-specification of the effective valve opening time”, “currently input effective valve opening time”, and “effective current valve opening time” are the same.  The Examiner does not know what is being added or corrected and ultimately being used to actuate the valve.  Claim 1 is claiming that current effective valve opening time is corrected, but claim 6 is claiming that the next prespecification of the effective valve opening time.  The scope of the invention is thus indefinite. 

In claims 1-17, the recitations “brake system”, “pneumatic brake system”, “pneumatic system” are unclear.  It is unclear because the Examiner does not know whether they are the same.  The scope of the invention is thus indefinite. 

In claims 1-17, the recitations “parameter”, “pneumatic properties”, “reference system” are unclear.  It is unclear because the antecedent basis for “parameter”, “pneumatic properties”, “reference system” is inconsistent.  The scope of the invention is thus indefinite. 

In claims 3 and 15, the recitation “and/or” is unclear.  It is unclear because the examiner does not know if the parameter of the reference system is one, two or all of a valve characteristic, a volume of the brake system downstream of the valve and a pneumatic conductance.  The scope of the invention is thus indefinite. 

In claim 9, the recitation “actual pneumatic system” is unclear.  It is unclear because “actual” is subjective, and one of ordinary skill in the art would not be able to reasonably appraise at what degree is pneumatic system considered “actual”.  The scope of the invention is thus indefinite.

In claim 9, the recitation “wherein a function which makes available the relationship between an actuation period and the effective opening time of the valve is taken into consideration” is unclear.  It is unclear because the Examiner does not know what it is saying, and one of ordinary skill in the art would not be able to reasonably appraise at what is being claimed.  The scope of the invention is thus indefinite.

In claim 12, the recitation “the connection time” is unclear.  It is unclear because the Examiner believes it is “the correction time”.  The scope of the invention is thus indefinite.

In claim 12, the recitation “actually required valve opening time” is unclear.  It is unclear because “actual” is subjective, and one of ordinary skill in the art would not be able to reasonably appraise at what degree is considered “actually required”.  The scope of the invention is thus indefinite.

Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 15-17 are rejected under 35 U.S.C. 101 because 
Step 1: Claims 1-5 and 15-17 are directed to a pneumatic brake system.  The claims fall within at least one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claim 1 recites the limitations of determining an effective reference system valve opening time, determining a correction time from a difference between the most recently input effective valve opening time and the effective reference system valve opening time, and adding up the correction times after a current effective valve opening time to form an added-up correction time.  These limitations, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “by a pneumatic brake system”.  That is, other than reciting “by the pneumatic brake system” nothing in the claim precludes the step from practically being performed in the mind.  For example, other than “by the pneumatic brake system” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of “by the pneumatic brake system” does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.    
Step 2A - Prong 2: Claim 1 recites the additional element of outputting the added-up correction time with which the current effective valve opening time is corrected.  The step recited is at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The system is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the pneumatic brake system).  Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than a mere instruction to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instruction to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Claims 2-5 and 15-17 do not contain limitations that render the subject matter eligible under 35 U.S.C. 101.

The Examiner suggests adding limitations such as actuating the valve using the corrected effective valve opening time to take the claim limitations out of the mental process grouping.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 6, closest prior art FURTWÄNGLER DE102006001551B3 fails to teach the claimed invention as a whole.

FURTWÄNGLER discloses: 
A brake system (system for controlling the brake pressure in rail vehicles; [0001]) and a method for correcting a valve opening time of a valve in the brake system, the brake system comprising a correction apparatus (pressure control device 7; Fig. 1) for an opening time of a valve of the pneumatic brake system, the correction apparatus comprising:
a signal input interface for a signal of a most recently input effective valve opening time (a feedback/electrical signal of the switching control pressure p; Fig. 1, [0050]);
a signal input interface for a pressure upstream of the valve after the most recently input effective valve opening time (switching control pressure p; Fig. 1, [0050]);
a signal input interface for a pressure difference between a pressure after a current pre-specification of the effective valve opening time downstream of the valve and a pressure after the most recently input pre-specification of the effective valve opening time downstream of the valve (control deviation; [0015]).

FURTWÄNGLER does not explicitly disclose:

a valve opening time determination device which is configured to determine an effective reference system valve opening time from the pressure difference downstream of the valve, the pressure after the most recently input pre-specification of the effective valve opening time upstream of the valve and a parameter of a reference system, which parameter defines the pneumatic properties of the reference system;
a correction time determination device which is configured to determine a correction time from a difference between the most recently input effective valve opening time and the effective reference system valve opening time;
an addition device which is configured to add up the correction times after a current effective valve opening time to form an added-up correction time; and
a signal output for the added-up correction time with which the current effective valve opening time is corrected.

Therefore, claims 1 and 6 are allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 set forth in this Office action.  Dependent claims 2-5 and 7-14 are allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 set forth in this Office action as they depend upon allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Watanabe (US 8655567 B2) discloses a brake controller that acquires a differential pressure and controls a flow control valve by using the information about the differential pressure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665            

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665